Citation Nr: 0017670	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  98-19 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to February 6, 1998, 
for the grant of a 70 percent evaluation for post-traumatic 
stress disorder and the award of a total rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
December 1972.

This matter is currently before the Board of Veterans' 
Appeals (Board) from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  On August 3, 1994, the veteran filed a claim seeking 
service connection for post-traumatic stress disorder (PTSD).

3.  In a July 1995 rating determination, service connection 
was granted for PTSD.  The veteran was awarded a 30 percent 
evaluation.  The veteran received notice of this 
determination on August 14, 1995.  A timely notice of 
disagreement to this rating determination was not submitted 
by the veteran.

4.  Clear and unmistakable error is not found within the 
rating determination of August 1995.

5.  On December 1, 1995, the veteran submitted a claim 
requesting a "reevaluation" of his service-connected PTSD.  
At this time, additional medical records were obtained.

6.  In a February 14, 1996 rating determination, an increased 
evaluation for the veteran's PTSD was denied.

7.  In an October 1996 rating determination, entitlement to a 
temporary total disability for hospital treatment in excess 
of 21 days for a service-connected condition was denied.  The 
veteran filed a timely notice of disagreement to this 
determination in October 1996.

8.  At a hearing held before a hearing officer at the RO on 
February 11, 1997, the veteran clarified his contentions and 
filed a notice of disagreement to the February 14, 1996, 
rating determination.  The RO has accepted this statement as 
a valid notice of disagreement to the February 1996 rating 
determination.

9.  The Board has received clear evidence which rebuts the 
presumption of regularity indicating the RO did receive a 
timely substantive appeal to the June 1997 Statement of the 
Case in July 1997.

10.  Medical evidence of record supports the conclusion that 
the veteran was totally disabled due to his PTSD on the date 
he filed his request for reevaluation of his service-
connected condition, December 1, 1995.

11.  The May 30, 1995, VA psychiatric evaluation, whose 
findings are similar in nature to the VA psychiatric 
evaluation of June 1998 (the basis of the veteran's total 
rating for PTSD) was submitted to the RO within one year of 
the veteran's petition for an increased evaluation of his 
service-connected condition on December 1, 1995.

 

CONCLUSION OF LAW

An effective date of May 30, 1995, for an increased 
evaluation to 70 percent for PTSD and entitlement to a total 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities is 
warranted.  38 U.S.C.A. §§ 5107, 5108, 5110, 7104, 7105 (West 
1991 and Supp. 2000); 38 C.F.R. §§ 3.104, 3.105, and 3.400 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed his initial claim for VA compensation on 
August 3, 1994.  In a VA psychiatric evaluation performed May 
30, 1995, the veteran was diagnosed with major depression, 
PTSD, and alcohol dependence, in remission.  At this time, 
the veteran admitted to some vague auditory hallucinations 
and the feeling that someone is following him.  Insight and 
judgment appeared impaired.  The veteran's affect was blunted 
and his mood was found to be dysphoric.  Suicidal ideation 
was also indicated.  On the Global Assessment of Functioning 
(GAF) Scale, the veteran was found to be in the range of 40 
to 50, indicating moderate to serious symptoms.  His level of 
functioning at that time was found to be 30, indicating that 
his behavior was considerably influenced by delusions or 
hallucinations or a serious impairment in communication or 
judgment.  

In light of the allowance of this claim based on this medical 
assessment, the Board finds no prejudice in the utilization 
of the GAF Scale in adjudicating this claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In a July 1995 rating determination, service connection was 
awarded for PTSD.  At that time, the veteran was awarded a 30 
percent disability evaluation for this condition.  Service 
connection was also awarded for a scar of the right thigh.  
This disability was found to be noncompensable.

The veteran was notified of the July 1995 rating 
determination on August 14, 1995. The veteran has never filed 
a notice of disagreement to the August 1995 rating 
determination.  Instead, on December 1, 1995, the veteran 
requested a "reevaluation" of his service-connected PTSD.  

The Board has considered the issue of whether the December 1, 
1995, statement of the veteran can be considered a valid 
Notice of Disagreement to the August 1995 rating 
determination.  As stated by the United States Court of 
Veterans Claims (Court), the statute, 38 U.S.C.A. § 7105  
(West 1991) does not impose technical pleading requirements.  
Tomlin v. Brown, 5 Vet. App. 355 (1993).  However, the Board 
must note that the December 1995 statement makes no reference 
to the August 1995 rating determination.  Instead, the 
veteran requests "reevaluation," specifically citing recent 
treatment of his condition at a VA Medical Center (VAMC).  
Under 38 C.F.R. § 20.201 (1999), a notice of disagreement is 
a written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction.  While special wording is not required, the 
notice of disagreement must be in terms that can be 
reasonably construed as a disagreement with that 
determination and a desire for appellate review.  In this 
case, the veteran in December 1995 is not contesting the 
August 1995 rating determination.  Instead, he requests 
reevaluation of his previously assigned rating of 30 percent.  
Consequently, the Board specifically finds that the December 
1, 1995, statement is not a valid Notice of Disagreement to 
the August 1995 rating determination.

In light of the veteran's December 1995 request for 
reevaluation, outpatient treatment records were obtained by 
the RO.  They note continuous treatment of the veteran's 
PTSD.  Nevertheless, in a February 1996 rating determination, 
the claim of entitlement to an increased evaluation for PTSD, 
evaluated as 30 percent disabling, was denied by the RO.  The 
veteran was notified of this determination on February 22, 
1996. 

In an October 1996 rating determination, the RO denied 
entitlement to a temporary total evaluation because of 
hospital treatment in excess of 21 days for a 
service-connected condition under 38 C.F.R. § 4.29 (1999).  
This claim was based on a hospital report from a VAMC from 
September 6, 1996, to September 11, 1996.  In light of this 
Board's decision in this case, the issue of a temporary total 
evaluation because of hospital treatment during this period 
of time is rendered effectively moot.  Accordingly, the 
notice of disagreement filed by the veteran in October 1996 
requires no additional action on behalf of the RO.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

The RO has accepted the hearing transcript of February 11, 
1997, as a valid Notice of Disagreement to the rating 
decision issued on February 14, 1996, and sent to the veteran 
on February 22, 1996.  A transcribed hearing testimony can be 
a valid notice of disagreement.  See 38 C.F.R. § 20.201 
(1999) and Tomlin v. Brown, 5 Vet. App. 355 (1993).

A Statement of the Case was issued by the RO on June 12, 
1997.  Except in the case of simultaneously contested claims, 
a substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction (the RO) mails 
the Statement of the Case to the appellant or within the 
remainder of the one-year period from the date of the mailing 
of the notification of the determination being appealed, 
whichever period ends later.  The date of the mailing of the 
Statement of the Case will be presumed to be the same as the 
date of the Statement of the Case, and the date of the 
mailing of the letter of notification of the determination 
will be presumed to be the same as the date of that letter 
for purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.302 
(b) (1999).

In October 1997, the veteran wrote to his Member of Congress 
and reported that the VA has "lost his file."  In addition, 
he indicated that he has been told that he did not file his 
appeal of the denial for an increase in his ratings in a 
timely manner.  At this time, the veteran submits a 
substantive appeal dated July 18, 1997.  In October 1997, it 
is indicated that a representative of the Military Order of 
the Purple Heart at a VAMC typed the appeal for him on July 
18, 1997, and mailed it the same day.  The RO, on November 2, 
1998, indicated that they did not receive the substantive 
appeal.  The RO instead held that they received the 
substantive appeal on October 17, 1997.

On February 6, 1998, the veteran filed a claim seeking 
increased compensation based on unemployability.  At this 
time, the veteran contends that he had a total occupational 
and social impairment. 

At a VA examination held in June 1998, it was indicated that 
the veteran had been unemployed for over 10 years due to his 
PTSD condition.  It was noted that the veteran receives 
Social Security disability payments.  In this regard, the 
Board must note that records from the Social Security 
Administration have been obtained.  These records indicate 
that the veteran has been unable to work since March 1, 1994.  
The VA psychiatric evaluation of June 1998 reveals that the 
veteran's psychiatric condition seriously interferes with his 
daily activities in social functioning.  The veteran's GAF 
score was reported to be 30.

In a September 1998 rating determination, the veteran was 
awarded a 70 percent evaluation for his PTSD condition from 
February 6, 1998, the date he filed his application for 
increased compensation based on unemployability.  The veteran 
was also found to be unemployable from this time.

In a substantive appeal dated October 1998, accepted by the 
RO as a Notice of Disagreement with the September 1998 rating 
decision, the veteran contends that increased entitlement 
should be effective back to the first award letter dated 
August 14, 1995.  In a Statement of the Case issued by the RO 
in November 1998, it was noted that an effective date of 
February 6, 1998, had been assigned since this was the date 
the veteran "initiated his claim."  A Statement of the Case 
on the issue of entitlement to an effective date for the 
increased evaluation was issued by the RO in November 1998.  
A second substantive appeal was received in December 1998. 

The RO has found that it did not receive the July 18, 1997, 
substantive appeal until October 17, 1997.  There is a 
presumption of regularity that attaches to actions by 
Government officials.  See Schoolman v. West, 12 Vet. App. 
307 (1999); Mindenhall v. Brown, 7 Vet. App. 27 (1994); and 
Ashley v. Derwinski, 2 Vet. App. 62, aff'd on 
reconsideration, 2 Vet. App. 307 (1992).  If the claimant 
wishes to rebut the presumption that the RO did not receive 
notice of the July substantive appeal until October, he must 
come forth with or point to "clear evidence to the 
contrary."  See Schoolman, 12 Vet. App. at 310.  

In this case, the veteran has provided what the Board is 
deems "clear evidence to the contrary."  First, the Board 
finds it important that the veteran did not wait many months 
or even years before representing that he had completed his 
appeal.  Instead, he protested in writing in October 1997, 
very close to the time period in question, that his records 
had been misplaced.  He submitted a copy of the July 18, 
1997, substantive appeal.  This document appears authentic on 
its face.  Its contents refer to the June 1997 statement of 
the case.  The contents also reflect that a party with clear 
command of the VA adjudication process drafted it.  This is 
significant because a service organization representative 
supports the veteran's account of the how the substantive 
appeal was prepared and where it was submitted.  Thus, the 
veteran is not simply offering bare assertions that he 
submitted a timely appeal to counter the presumption of 
regularity.  Instead, he has backed his evidentiary 
assertions with documentary evidence and a statement from a 
service organization representative that are mutually 
supporting.  In this regard, it is entirely plausible that if 
the substantive appeal was submitted to the VAMC in a timely 
fashion, it may not have been forwarded by VA personal to the 
RO.  Accordingly, the Board finds that the veteran did submit 
a timely substantive appeal of the June 1997 Statement of the 
Case to VA.   Accordingly, neither the RO nor the Board may 
rely on the finality of the February 1996 rating decision as 
a basis to deny this claim.  As a result, clear and 
unmistakable error need not be found within the February 1996 
rating determination in order to award the veteran an 
increased evaluation for his service-connected PTSD based on 
his December 1995 claim.

The Board must now determine whether sufficient medical 
evidence exists to indicate that the veteran was totally 
disabled due to his service-connected PTSD from the date he 
filed his claim for an increased rating for his VA 
compensation in December 1995.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average industrial impairment.  38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The VA Schedule of Ratings for Mental 
Disorders has been amended and redesignated as 38 C.F.R. 
§ 4.130 (1999), effective November 7, 1996.  Under the new 
regulation, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during the 
periods of significant stress, or, symptoms controlled by 
continuous medication.  38 C.F.R. § 4.130 (1999).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.   
A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  A 10 percent evaluation under the old 
rating criteria is warranted when emotional tension or other 
evidence of anxiety is productive of mild social and 
industrial impairment.

In a precedent opinion, dated November 9, 1993, the General 
Council of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large to 
degree."  It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
large." VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound 
by this interpretation of the term "definite." 38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 2000).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (1999).

In this case, the Board finds sufficient medical evidence to 
determine that on December 1, 1995, the date the veteran 
requested "reevaluation" of his service-connected 
condition, he was totally disabled due to his 
service-connected disabilities.  In making this 
determination, the Board must note that the results of the 
June 1998 VA psychiatric evaluation are nearly identical in 
nature to the VA psychiatric evaluation of May 1995.  In both 
cases, the veteran's GAF score was found to be 30.  The Board 
finds that it would be illogical to award the veteran a 30 
percent evaluation based on the May 1995 VA psychiatric 
evaluation and a total rating based on the VA psychiatric 
evaluation of June 1998 in light of the fact that both VA 
psychiatric evaluations indicate a similar level of 
disability.  Accordingly, the Board finds sufficient evidence 
to determine that the veteran was entitled to a total rating 
based on individual unemployability due to his service-
connected disabilities on December 1, 1995.

This does not end the Board's analysis of this claim.  The 
veteran can also receive an effective date of an award of an 
increased rating, and thus also the total rating based on 
individual unemployability due to his service-connected 
disabilities, if the evidence in the file shows that it was 
factually ascertainable that an increase in disability 
occurred within one year of the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o) 
(1999).   The Court has held how the language of 38 U.S.C.A. 
§ 5110(b)(2) must be read:

'[t]he effective date of an award of 
increased compensation shall be the earliest 
date as of which it is ascertainable that an 
increase in disability has occurred if 
application is received within one year from 
such date.' (Emphasis in original)

Harper v. Brown, 10 Vet. App. 125, 126 (1997) (citations 
omitted).  

As a result, if the increase occurred more than one year 
prior to the date the application is received, the effective 
date must be no earlier than the date of receipt of the 
application.

The Board has found that the May 30, 1995, VA psychiatric 
evaluation, held within one year of the December 1, 1995, 
claim, provides evidence that allows the undersigned to 
conclude that it was "factually ascertainable" that there 
had been an increase in severity of the PTSD.  Accordingly, 
the Board finds sufficient medical evidence to determine that 
the veteran is entitled to a total rating based on individual 
unemployability due to his service-connected PTSD from May 
30, 1995.

In making this determination, the Board has considered the 
veteran's contention that he should be entitled to a total 
rating based on individual unemployability due to his 
service-connected disabilities from the date he filed the 
claim, August 3, 1994.  However, in order to prevail on this 
point, the undersigned would be required to find clear and 
unmistakable error within the July 1995 rating determination.  
As noted above, the veteran did not file a valid notice of 
disagreement to the July 1995 rating determination.  Instead, 
he requested "reevaluation" of his service-connected 
condition.  Accordingly, the July 1995 rating determination 
is final in the absence of clear and unmistakable error.  
Under 38 C.F.R. § 3.105(a) a prior decision must be reversed 
or amended where evidence establishes "clear and 
unmistakable error."  For this error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable error.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the RO evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  
In this case, the veteran has not specifically raised a claim 
of clear and unmistakable error in the June 1995 rating 
determination.  The RO thus has not adjudicated such a claim 
and therefore this question is not before the Board.  

Accordingly, an earlier effective date prior to May 30, 1995, 
for a total disability evaluation due to disability 
associated with the veteran's service-connected disorders is 
not found.




ORDER

Entitlement to an effective date of May 30, 1995, for the 
award of a 70 percent evaluation for PTSD and the award of a 
total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the law 
and regulations governing the payment of monetary benefits.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

